

116 S4792 IS: Remove Impediments for a Successful Economic Recovery Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4792IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the availability of Coronavirus Relief Fund payment funds for States or governments that use such funds to respond to the COVID–19 public health emergency in accordance with a qualifying economic development plan.1.Short titleThis Act may be cited as the Remove Impediments for a Successful Economic Recovery Act or the RISER Act.2.Extended availability for Coronavirus Relief Fund payments used in accordance with a qualifying economic development planSection 601(d) of the Social Security Act (42 U.S.C. 801(d)) is amended to read as follows:(d)Use of funds; availability(1)In generalA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the State, Tribal government, or unit of local government that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)subject to paragraph (2), were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020.(2)Extended availability for funds used in accordance with a qualifying economic development plan(A)In generalNotwithstanding subparagraph (C) of paragraph (1), funds provided under a payment made under this section shall remain available to a State, Tribal government, or unit of local government until December 31, 2022, for obligation by the State or government—(i)for costs of the State or government that—(I)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19); and(II)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and (ii)in accordance with a qualifying economic development plan.(B)AvailabilityAny funds obligated under subparagraph (A) as of the date specified in such subparagraph shall remain available until expended.(C)Certification requirementIn order to use funds provided under a payment under this section in accordance with this paragraph, a State, Tribal government, or unit of local government shall provide the Secretary with a certification signed by the Chief Executive of the State or government that the proposed uses of the funds under the qualifying economic development plan are consistent with the requirements of subparagraph (A)(i).(D)Qualifying economic development planFor purposes of subparagraph (A), the term qualifying economic development plan means, with respect to a State or government, a plan for using funds paid or distributed to the State or government under this section to respond to the COVID–19 public health emergency, including by expanding access in a technology neutral manner to broadband and telemedicine services to unserved locations or consumers, that is approved by the State or the governing board of a university before December 30, 2020..